Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 17/060518 application is on response to the communications filed July 15, 2021.
Claims 1 and 25 were amended April 02, 2021. 
Claims 1-16, 18-21 and 25 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 18-21 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1 and 25, 
The claims recite the limitation “the defined metric including counts and computational components applied to the counts, one or more of the counts being of occurrences of inclusion, based on a classification standard, of the patients as having received health care services provided by the particular hospital or other health care providing arrangement for the particular disease, condition, or intervention, and at least one of the counts being of occurrences of exclusion, based on a classification standard, of one or more of the patients as not having received health care services provided by the particular hospital or other health care providing arrangement for the particular disease, condition, or intervention”. This limitation lacks written description. Nowhere in the as-filed specification is this limitation described in such a way that one of ordinary skill in the art would have been able to find the invention as claimed. Page 19 lines 30-34 does show an “instance_count” counter but this sample does not provide adequate support for the claimed limitation. Accordingly, the claim lacks written description. 
As per claims 2-16 and 18-21,
These claims depend from a base claim that has been determined as lacking written description. Accordingly, these claims are also found to lack written description. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18-21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
As per claims 1 and 25, 
The claims recite the limitation “the defined metric including counts and computational components applied to the counts, one or more of the counts being of occurrences of inclusion, based on a classification standard, of the patients as having received health care services provided by the particular hospital or other health care providing arrangement for the particular disease, condition, or intervention, and at least one of the counts being of occurrences of exclusion, based on a classification standard, of one or more of the patients as not having received health care services provided by the particular hospital or other health care providing arrangement for the particular disease, condition, or intervention”. This limitation does not make logical sense due to how “patient” has been defined by the claim. The claim defines “patient” by “each patient of a group of patients who received health care services for a particular disease, condition or intervention from a particular hospital or other healthcare providing arrangement” (emphasis added). It would be impossible for at least one of the counts be based on one or more of the patients as not having received healthcare services when the claim previously defines that they already had. Accordingly, this claim is found to be indefinite. 
As per claims 2-16, 18, 19 and 21, 
These claims depend from a base claim that has been found to be indefinite. Accordingly the claims are also found to be indefinite. 

Claim Rejections - 35 USC § 101
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of processing text of medical records of each patient of a group of patients who received health care services for a particular disease, condition or intervention from a particular hospital or other healthcare providing arrangement, the particular hospital or other health care providing arrangement being subject to a defined metric of quality of its performance as a hospital or other health-care providing arrangement in providing the health care services to the group of patients for the particular disease, condition, or intervention, the defined metric of quality being established by a party independent of the hospitals or other health care providing arrangements, the defined metric of quality also being applied uniformly to other hospitals or other health care providing arrangements for comparison of relative performances of hospitals or other health care providing arrangements, the defined metric applying, statistically across the group of patients, to the provision of the health care services by the particular hospital or other health care providing arrangement for the particular hospital or other health care providing arrangement for the particular disease, condition, or intervention, the defined metric including counts and computational components applied to the counts, one or more of the counts being of occurrences of inclusion, based on a classification standard, of the patients as having received health care services provided by the particular disease, condition, or intervention, and at least one of the counts being of occurrences of exclusion, based on a classification standard, of one or more of the patients as not having received health care services provided by the particular hospital or other health care providing arrangement for the particular disease, condition, or intervention, find in the processing of the text, words or phrases based on whether they indicate that the health care services were provided by the particular hospital or other health care providing arrangement to each of the patients for the particular disease, condition, or intervention 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “by computer”, “the computer configured to”, “automatically”, “the computer being configured to”, and “reporting the generated value of the defined metric to another party as an indicator of the quality of the performance of the particular hospital or other health care providing arrangement in providing the health care services to the group of patients for the particular disease, condition, 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“reporting the generated value of the defined metric to another party as an indicator of the quality of the performance of the particular hospital or other health care providing arrangement in providing the health care services to the group of patients for the particular disease, condition, or intervention and as an indicator of the performance of the particular hospital or other health care providing arrangement relative to the performance of one or more other hospitals or other health care providing arrangements” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “by computer”, “the computer configured to”, “automatically”, and “the computer being configured to”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“reporting the generated value of the defined metric to another party as an indicator of the quality of the performance of the particular hospital or other health care providing arrangement in providing the health care services to the group of patients for the particular disease, condition, or intervention and as an indicator of the performance of the particular hospital or other health care providing arrangement relative to the performance of one or more other hospitals or other health care providing arrangements” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “in which the processing of text comprises natural language processing” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “in which the processing of the text comprises specifying annotations or other metadata for the text, the metadata comprising factors of the inclusion criteria or the exclusion criteria” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 3 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “in which the metadata for the text comprises one or more types of metadata” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “comprising maintaining structured data representing the inclusion criteria or the exclusion criteria and in which the specifying of metadata for the text is based on the structured data representing the inclusion criteria or the exclusion criteria” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“in which the processing of the text is also to identify concepts, modifiers, or relationships associated with the inclusion criteria or the exclusion criteria” further describes the abstract idea. This claim limitation is still directed to “Certain 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7,
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“comprising, through a user interface, presenting a user interface control for specifying a range of dates, and in which items of the text presented to each of the users are within the range of dates” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“comprising, through a user interface, presenting a user interface control for specifying a range of dates, and in which items of the text presented to each of the users are within the range of dates” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“comprising, through a user interface, presenting a user interface control for specifying a range of dates, and in which items of the text presented to each of the users are within the range of dates” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“in which the text comprises clinical notes or reports of a practitioner” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional 
“in which the defined metric is applied to the group of patients to generate a fraction” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“in which the defined metric comprises a denominator representing a fraction of the group of patients having specified characteristics” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves 
As per claim 11, 
Claim 11 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“in which the defined metric comprises a numerator representing a fraction of the group of patients who belong to the denominator and for whom the disease, condition, or intervention for which the health care services were provided by the particular hospital or other health care-providing arrangement have specified factors.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“in which the denominator of the fraction comprises a number of patients satisfying first inclusion criteria or exclusion criteria for inclusion or exclusion of patients and the numerator of the fraction comprises a number of patients satisfying a second inclusion criteria or exclusion criteria for inclusion or exclusion of patients” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“comprising presenting by the computer, through a user interface, text identified based on relevance status to the inclusion criteria or the exclusion criteria” 
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“comprising presenting by the computer, through a user interface, text identified based on relevance status to the inclusion criteria or the exclusion criteria” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“comprising presenting by the computer, through a user interface, text identified based on relevance status to the inclusion criteria or the exclusion criteria” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“comprising presenting by the computer text in orders based on dates or relevances” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“comprising presenting by the computer text in orders based on dates or relevances” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“comprising presenting by the computer text in orders based on dates or relevances” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or 
As per claim 15, 
Claim 15 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“comprising presenting by the computer of a summary of classification statuses of each of the patients with respect to the inclusion criteria or the exclusion criteria” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“comprising presenting by the computer of a summary of classification statuses of each of the patients with respect to the inclusion criteria or the exclusion criteria” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“comprising presenting by the computer of a summary of classification statuses of each of the patients with respect to the inclusion criteria or the exclusion criteria” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“receiving defined structured classification rule data representing the defined metric”, and “processing the text to find words or phrases of the text that correspond to words or phrases appearing in the inclusion criteria or the exclusion criteria and using the defined structured classification rule data representing the inclusion criteria or the exclusion criteria to generate indications of conformity of the text with the inclusion criteria or the exclusion criteria” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
 “by computer” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 18,
Claim 18 depends from claim 16 and inherits all the limitations of the claim from which it depends. Claim 18 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“in which the text comprises human-generated prose.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Claim 19 depends from claim 18 and inherits all the limitations of the claim from which it depends. Claim 19 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “in which the human-generated prose comprises words, phrases, or concepts” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 20, 
Claim 20 depends from claim 16 and inherits all the limitations of the claim from which it depends. Claim 20 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“in which the defined metric comprises fractions and the inclusion criteria or the exclusion criteria for inclusion in the numerators or the denominators of the fractions” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 21, 
Claim 21 depends from claim 16 and inherits all the limitations of the claim from which it depends. Claim 21 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“by computer, populating user interface tools with the text, the identified elements of the text, and the indications of conformity of the text with the inclusion criteria or the exclusion criteria” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“by computer, populating user interface tools with the text, the identified elements of the text, and the indications of conformity of the text with the inclusion criteria or the exclusion criteria” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“by computer, populating user interface tools with the text, the identified elements of the text, and the indications of conformity of the text with the inclusion criteria or the exclusion criteria” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 25, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of processing text of medical 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “by computer”, “the computer configured to”, “automatically”, “present to a user through a user interface, information about the patient and the health care services provided by the hospital or other health care providing arrangement”, “enable a user to confirm through the user interface whether the automatic classification of inclusion or exclusion is correctly”, and “report the generated value of the defined metric to another party as an indicator of the quality of the performance of the particular or other-health care-providing arrangement in providing the health care services to the group of patients” by computer processing text of medical records of each patient of a group of patients who received health care services for a particular disease, condition or intervention from a particular hospital or other healthcare providing arrangement, the particular hospital or other health care providing arrangement being subject to a defined metric of quality of its performance as a hospital or other health-care providing arrangement in providing the health care services to the group of 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“present to a user through a user interface, information about the patient and the health care services provided by the hospital or other health care providing arrangement”, “enable a user to confirm through the user interface whether the automatic classification of inclusion or exclusion is correctly”, and “report the generated value of the defined metric to another party as an indicator of the quality of the performance of the particular or other-health care-providing arrangement in providing the 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “by computer”, “the computer configured to”, and “automatically”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“present to a user through a user interface, information about the patient and the health care services provided by the hospital or other health care providing arrangement”, “enable a user to confirm through the user interface whether the automatic classification of inclusion or exclusion is correctly”, and “report the generated value of the defined metric to another party as an indicator of the quality of the performance of the particular or other-health care-providing arrangement in providing the 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 

Subject Matter Free of Prior Art
The following is a statement of reasons for the indication of subject matter free of prior art: The examiner has conducted a thorough search of the prior art and was unable to find a single reference or combination of references with suitable rationale to combine to teach the feature “the defined metric including counts and computational components applied to the counts, one or more of the counts being of occurrences of inclusion, based on a classification standard, of the patients as having received health care services provided by the particular hospital or other health care providing arrangement for the particular disease, condition, or intervention, and at least one of the counts being of occurrences of exclusion, based on a classification standard, of one or more of the patients as not having received health care services provided by the particular hospital or other health care providing arrangement for the particular disease, condition, or intervention”. The closest prior art to this feature is Adjaoute (US 2015/0081324) where the teaching describes an insurance fraud system that evaluates a set of hospitals by measuring the instances where claims are deemed to be suspicious or fraudulent (Paragraphs [0043]-[0047 and [0059]-[0061] of Adjaoute). This prior art fall short in 

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112(a) are not persuasive. The applicant argues that Page 2, Lines 1-23; Page 4 Lines 19-24; Page 16, Lines 10-29 and Page 17 Lines 1-16; and Page 22, Lines 11-30 support the limitation “the defined metric including counts and computational components applied to the counts, one or more of the counts being of occurrences of inclusion, based on a classification standard, of the patients as having received health care services provided by the particular hospital or other health care providing arrangement for the particular disease, condition, or intervention, and at least one of the counts being of occurrences of exclusion, based on a classification standard, of one or more of the patients as not having received health care services provided by the particular hospital or other health care providing arrangement for the particular disease, condition, or intervention”. The examiner respectfully disagrees. These citations to the specification do not contain any references to at least “counts”, “occurrences of inclusion” or “occurrences of exclusion”. Based on what is written in the specification, the examiner has concluded that one of ordinary skill in the art would not have understood this limitation as having written description and the applicant has failed to change this understanding from the cited text through a lack of explanation or argumentation. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112(b) with regard to the independent claims are not persuasive. The applicant argues that even though a patient may have received the health care services, the patient is excluded for purposes of the defined metric. The examiner respectfully disagrees. As the applicant points out, paragraph 1 of claim 1 the patients as not having received health care services provided by the particular hospital or other health care providing arrangement for the particular disease, condition, or intervention” (emphasis added). The term “the patients” in order to have antecedent basis must refer back to “the group of patients” which is defined as already have received health care services. If this is a different group of patients in paragraph 4, then there is a lack of antecedent basis. If this group of patients is the same as in paragraph 1, then there is a logical error based on how the terms are defined. Suggesting that the patient is excluded for purposes of the defined metric ignores the claim language and argues for features that are not claimed. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112(b) with regard to claim 19 is persuasive. The applicant made amendments so as to avoid antecedent basis issues. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. The applicant argues that processing text of medical records does not involve the behavior of any person or any relationships between any people or any interactions between any people, let alone managing such behavior or relationships or interactions. The examiner respectfully disagrees. This processing of medical records is to determine whether certain patients were provided health services or not. All of the steps in claims 1 and 25 hinge on this determination, from which metrics are applied to determine the quality of care. Rendering health care services to a person fundamentally involve the relationship that the patient has to the health care providing entity, being a health care provider or a group of health care providers. The claimed invention uses this information and manipulates it, through data management, to determine the quality of care metric for the health care provider. The applicant points out that 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626